 
Exhibit 10.15


LEASE AGREEMENT


This Lease Agreement ("Lease") is made as of the 28th day of December, 2010, by
and between Land Services, L.L.C. with an address of  P.O. Box 1965, Decatur, AL
35602, hereinafter referred to as "Landlord", and Lakeland Industries, with an
address of 701 Koehler Avenue, Suite 7, Ronkonkoma, NY 11779, hereinafter
referred to as "Tenant", whether one or more.


WITNESSETH:
That, for and in consideration of the mutual covenants and agreements herein
contained, Landlord and Tenant do hereby covenant and agree as follows:


ARTICLE 1
DEFINITIONS AND ATTACHMENTS


SECTION 1.1


As used herein, the term:


 
A.
"Premises" means that property generally described as 1701 4th Avenue SE
Decatur, Alabama 35601, see Exhibit “A”.



B.           "Term" means month to month as further defined in Section 3.1
 
(1)
"Commencement date" means January 1st, 2011.



 
C.
"Permitted use" means the operation of a warehouse facility.  Any variation or
deviation from the permitted use expressly set forth above shall be deemed an
event in default of this Lease.



 
D.
"Monthly basic rental" means $2,000.00 per month.



E.           Tenant agrees to pay first months rent at lease signing.


ARTICLE 2
PREMISES


SECTION 2.1 Demise


Landlord hereby leases to Tenant and Tenant hereby rents from Landlord, the
premises as set forth in SECTION 1.1 above, which Landlord and Tenant hereby
conclusively agree represents Tenant’s area for all purposes of this Lease.


Notwithstanding anything to the contrary contained herein, the premises have
been inspected by Tenant who shall be deemed to have accepted the same as
existing as the date Landlord delivers the premises to tenant.


ARTICLE 3
TERM


SECTION 3.1 Term


The term of this Lease shall commence on January 1st, 2011, and continue
thereafter on a month to month basis with either party having the right to
terminate this lease by delivering to the other party a written thirty day
notice of termination.
  
 
–1–

--------------------------------------------------------------------------------

 
 
SECTION 3.2 Holding Over


 Tenant hereby agrees that if it fails to surrender the premises at the end of
the term, or any renewal thereof, Tenant will be liable to Landlord for any and
all damages which landlord shall suffer by reason thereof, and Tenant will
indemnify Landlord against all claims and demands made by any succeeding tenants
against landlord founded upon delay by Landlord in delivering possession of the
premises to such succeeding tenant.


ARTICLE 4
USE


SECTION 4.1  Prompt Occupancy and Use


Tenant shall occupy the premises upon commencement of the Term and thereafter
will continuously use the premises for the permitted use and for no other
purpose or use whatsoever.


ARTICLE 5
RENTAL


SECTION 5.1 Monthly Basic Rental


Monthly basic rental shall be payable without prior demand, deduction or offset
in equal monthly installments in advance on the first day of each full calendar
month during the term.


SECTION 5.2 Payment of Rental


Tenant shall pay all rental when due and payable, without any setoff, deduction
or prior demand therefore whatsoever.  If Landlord has not received from Tenant
any rental within five (5) days after the same is due, landlord shall notify
tenant of such default by written notice.  If Landlord has not received from
Tenant any rental within ten (10) days after the same is due, Tenant shall
become obligated to pay a late payment charge equal to Ten Percent (10%) of  any
rental payment not paid.  If Landlord has not received from Tenant any rental
within fifteen (15) days after the same is due, Tenant shall become obligated to
pay a late payment charge equal to an additional $25.00 per day.


ARTICLE 6
REPAIRS AND ALTERATIONS


 SECTION 6.1 Damage to Premises


Tenant will promptly make all necessary repairs to the premises to keep the
premises in a good state of repair.  Said repairs shall include, but are not
limited to, plumbing, electrical, windows, HVAC, doors and glass.  If Tenant
shall fail to commence such repairs within (5) five days after notice to do so
from Landlord, Landlord may make or cause the same to be made and Tenant agrees
to pay the Landlord promptly upon Landlord’s demand, as additional rental, the
cost thereof with interest thereon at the default rate of 10% until paid,
including any administrative or attorneys fees and costs.  Landlord shall be
responsible for roof repairs and exterior walls, excluding doors.


SECTION 6.2 Alterations by Tenant


Tenant will not make any alterations, renovations, improvements or other
installations in, on or to the premises or any part thereof (including, without
limitation, any alterations to present structures on the premises, any cutting
or drilling, the securing of any fixtures, apparatus, or equipment of any kind
to any part of the premises) unless and until Tenant has obtained Landlord’s
written approval thereof.  All such work shall comply with all applicable
governmental codes, rules, regulations and ordinances.


 
–2–

--------------------------------------------------------------------------------

 
 
ARTICLE 7
UTILITIES


SECTION 7.1 Utilities


Tenant hereby agrees and acknowledges the duty to pay far all utilities used at
the premises for any purpose.


ARTICLE 8
INDEMNITY AND INSURANCE


SECTION 8.1 Indemnity by Tenant


To the fullest extent permitted by law, Tenant shall indemnify, hold harmless
and defend Landlord from and against any and all claims, actions, damages,
liability and expense, including, but not limited to, attorneys and other
professional fees, in connection with loss of life, personal injury and/or
damage to property arising from or out of the occupancy or use by Tenant of the
premises, or any part thereof,  occasioned wholly or in part by any act or
omission of Tenant, its officers, agents, contractors, employees or invitees.


SECTION 8.2 Landlord Not Responsible for Acts of Others


Landlord shall not be responsible or liable to Tenant, or to those claiming by,
through or under Tenant, for any loss or damage which may be occasioned by and
through the acts or omissions of any individual unless that individual be an
agent or employee of Landlord.


SECTION 8.3 Tenant’s Insurance


At all times after the execution of this Lease, Tenant will carry and maintain,
at its expense;


 
(A)
Public liability insurance, including, but not limited to, insurance against
assumed or contractual liability under this Lease, with respect to the premises,
to afford protection with limits, for each occurrence of not less than One
Million Dollars ($1,000,000.00), with respect to personal injury or death and
Five Hundred Thousand ($500,000.00), with respect to property damage;



SECTION 8.4 Tenant’s Contractor’s Insurance


Tenant shall require any contractor performing work on the premises to carry and
maintain at no expense to the Landlord, insurance as follows:


 
(A)
Comprehensive general liability insurance, including, but not limited to,
contractor’s liability coverage, contractual liability coverage, completed
operations coverage, broad form property damage endorsement, and contractor’s
protective liability coverage, to afford protection with limits for each
occurrence of not less than One Million Dollars ($1,000,000.00), with respect to
personal injury or death, and Five Hundred Thousand Dollars ($500,000.00) with
respect to property damage; and

 
(B)
Workmen’s compensation or similar insurance in forms and amounts required by
law.



SECTION 8.5 Policy Requirements


The company or companies writing any insurance which Tenant is required to carry
and maintain or caused to be carried or maintained pursuant to Section 8.3 and
8.4, as well as the form of such insurance shall at all times be subject to
Landlord’s approval and any such company or companies shall be liable to do
business in the stat in which the premises are located.  Public liability and
all-risk property and casualty insurance policies evidencing such insurance
shall name Landlord or its designee as additional insured and shall also contain
a provision by which the insurer agrees that such policy shall not be cancelled
except after (30) thirty days written notice to Landlord or its designee.


 
–3–

--------------------------------------------------------------------------------

 
 
ARTICLE 9
ASSIGNMENT


SECTION 9.1 Prohibited


Tenant will not assign this Lease, in whole or in part, nor sublet all or any
part of the premises, without first obtaining the written consent of Landlord,
which consent may be withheld in Landlord’s sole and absolute discretion.


ARTICLE 10
DEFAULT


SECTION 10.1 Event of Default Defined


Any one or more of the following events shall constitute an "event of default":


(A)           The commencement of a case under any Chapter of the Federal
Bankruptcy Code by or against Tenant or the filing of a voluntary or involuntary
petition proposing the adjudication of Tenant as bankrupt or insolvent, unless
the petition is filed or a case commenced by a party other than Tenant and
withdrawn or dismissed within thirty (30) days after the filing.


(B)           The failure of Tenant to pay any rental or any other sum of money
within ten (10) days after the same is due hereunder.


(C)           The vacating or abandonment of the premises by Tenant at any time
during the term of this Lease.


(D)           Default by Tenant in the performance or observance of any covenant
or agreement of this Lease (other than the default involving the payment of
money), which default is not cured within ten (10) days after the giving of
notice thereof by Landlord, unless such default is of the nature that it cannot
be cured within such ten (10) day period, in which case no event of default
shall occur so long as Tenant shall commence the curing of the default within
such ten (10) day period, and shall thereafter diligently prosecute the curing
of same to the satisfaction of Landlord.


SECTION 10.2 Remedies


Upon the occurrence and continuance of an event of default, Landlord without
notice to Tenant in any instance may do any one or more of the following:


(A)           With or without judicial process, enter the premises and take
possession of any and all goods, inventory, equipment and fixtures and all other
personal property of Tenants situated in the premises, without liability for
trespass or conversion.  Landlord shall have a landlord’s lien upon all
fixtures, equipment, inventory and movables of Tenant upon the premises for any
sums due Landlord hereunder.  Landlord may distrain Tenant’s property for any
sums due hereunder.


(B)           Elect to terminate this Lease and the tenancy created hereby by
giving notice of such election to Tenant, and may reenter the premises, without
the necessity of legal proceedings, and may remove Tenant and all other persons
and property from the premises, and may store such property in a public
warehouse or elsewhere at the cost of and for the account of Tenant without
resort to legal process and without Landlord being deemed guilty of trespass or
becoming liable for any loss or damage occasioned thereby.


 
–4–

--------------------------------------------------------------------------------

 
 
(C)           Exercise any other legal or equitable right or remedy which it may
have, including the right to accelerate the rent for the remaining term of this
lease.


(D)           Any costs and expenses incurred by Landlord (including, without
limitation, attorney’s fees), and enforcing any of its rights or remedies under
this Lease shall be deemed to be additional rental and shall be repaid to
Landlord by Tenant upon demand.


ARTICLE 11
NOTICES


SECTION 11.1 Sending of Notices


Any notice, requests, demand, approval or consent, given or required to be given
under this Lease shall be in writing and shall be deemed to have been given as
when deposited in the United States Mail to the respective addresses listed
above.


ARTICLE 12
ENVIRONMENTAL PROTECTION


Section 12.1 Tenant Assumes Exclusive Liability and Indemnifies and Holds
Landlord Harmless


Tenant will indemnify and hold Landlord, his heirs, and assigns, harmless
against all losses, claims, cause or fraction, penalties and liabilities arising
out of Tenant’s failure to comply with any and all state or federal regulations
regarding the handling of hazardous substances on leased premises and such
failure by Tenant shall constitute default and allow Landlord to cancel this
lease immediately.


ARTICLE 13
MODIFICATION


SECTION 13.2    Modification


This lease constitutes the entire agreement of the parties with respect to the
subject matter hereof, and modification will be invalid unless made in writing
and executed by both parties.


IN WITNESS WHEREOF, the Parties hereto have executed this agreement on this 28th
day of December, 2010.


TENANT:
 
LANDLORD:
      By:  
 /s/ Christopher J. Ryan
  By: 
 /s/ Jeff Parker
Lakeland Industries, Inc.
 
Land Services, L.L.C.
Christopher J. Ryan, CEO
  
Jeff Parker, Managing Member

 

 
–5–

--------------------------------------------------------------------------------

 